Citation Nr: 0400676	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  94-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a stress fracture of right hip and pelvis prior 
to June 1, 2002.

2.  Whether the reduction of the rating for residuals of a 
stress fracture of the right hip and pelvis to 10 percent, 
effective June 1, 2002, was proper.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a stress fracture of right hip and pelvis from 
June 1, 2002.

REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law 


WITNESS AT HEARINGS ON APPEAL
Veteran

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel
INTRODUCTION 

The veteran served on active duty from April 1976 to March 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1992 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that increased the rating for residuals of a stress 
fracture of the right hip and pelvis to 20 percent. 

In August 1996, the veteran appeared at hearing before the 
Member of the Board, who will make the final determination of 
the claim. 

In a January 1997 decision, among other issues, the Board 
denied a rating in excess of 20 for residuals of a stress 
fracture of the right hip and pelvis.  In October 1998, on 
appeal to the United States Court of Appeals for Veterans 
Claims (Court), the Court vacated and remanded only that part 
of the Board's decision that denied the claim for increase 
for residuals of a stress fracture of the right hip and 
pelvis.  The other issues in the Board's decision were not 
appealed to the Court.  

In February 1999, the Board remanded the case to the RO for 
evidentiary development and readjudication.  In a March 2002 
rating decision, the RO reduced the rating from 20 percent to 
10 percent, effective from June 1, 2002.  Thereafter the case 
was returned to the Board and, in a January 2003 decision 
with the issues restyled, as presently shown on the first 
page of this remand, the Board denied the claim for increase, 
including the issue of the propriety of the rating reduction. 

For the reasons discussed below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.  

REMAND 

In June 2003, on appeal of the Board's January 2003 decision 
to the Court, the Court granted a joint motion to vacate and 
remand the Board's decision on grounds of due process for 
failure to enforce compliance with the duties to notify and 
to assist under the Veterans Claims Assistance Act of 2000 
(VCAA). 

In order to comply with the Court's order, further procedural 
and evidentiary development is required and the case is 
remanded for the following action: 

1.  Notify the veteran of the VCAA in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103, and 5103A, and any 
other applicable legal precedent.  In the 
VCAA notification letter: 

a.  On the claim for increase, 
notified the veteran that to 
substantiate his claim he should 
submit evidence, pertaining to 
malunion or nonunion at the site of 
the stress fracture by X-ray; 
limitation of motion of the right 
hip, including anklyosis, limitation 
of extension, flexion, abduction, 
adduction or rotation; limitation of 
motion of the right knee, including 
limitation of extension and flexion; 
and functional loss due to pain of 
the right hip and right knee. 

b.  On the issue of the rating 
reduction, notify the veteran that 
the burden of proof is on VA to 
establish by the preponderance of 
the evidence and, in compliance 
38 C.F.R. § 3.344(a), the rating 
reduction was warranted.  However, 
he is free to submit evidence that 
there was no change in his 
disability. 

c.  Also, in the notification 
letter, notify the veteran that if 
he has evidence to substantiate his 
claim, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical-care, State or local 
governments, or current or former 
employers, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf. 

d.  Finally, in the notification 
letter, notify the veteran that if 
he has evidence to substantiate his 
claim, not already of record, that 
is in the custody of VA or other 
Federal agency, VA will obtain any 
such records he identifies. 

2.  Obtain records of treatment of the 
veteran's service-connected right hip and 
pelvis disability since April 2003 from 
the Ann Arbor VA Medical Center. 

3.  Ask the veteran to submit records of 
treatment from the University Michigan 
Medical Center since March 2002.  If 
necessary assist the veteran in obtaining 
the records. 

4.  Schedule the veteran for VA 
orthopedic and neurological examinations 
to determine the degree of impairment 
attributable to the service-connected 
residuals of a stress fracture of the 
right hip and pelvis.  The claims folder 
is to be made available to the examiners 
for review.  

a.	The orthopedic examiner is to 
describe range of motion of the 
right hip, including ankylosis, 
extension, flexion, abduction, 
adduction and rotation; and range 
of motion of the right knee, 
including extension and flexion.  
The examiner is also to described 
pain, including flare-ups of pain 
and functional loss due to pain, 
weakened movement, excess 
fatigability with use, or 
incoordination, associated with 
the service-connected disability.  
The examiner is asked to comment 
on whether pain is supported by 
adequate service-connected 
pathology and, if so, describe 
the additional loss of function 
in terms of limitation of motion 
if feasible. 

b.  The neurological examiner is 
asked to describe any neurological 
deficit that is associated with the 
service-connected residuals of a 
stress fracture of the right hip and 
pelvis. 

5.  After the above development, 
readjudicate the claim, considering all 
the evidence of record and the governing 
legal authority, including 38 C.F.R. 
§§ 4.40, 4.45.  If any benefit sought is 
not granted, the veteran and his attorney 
should be furnished a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	CONSTANCE B. TOBIAS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




